FILED

UNI'I`ED STATES DISTRICT COURT  _ 7 

F()R THE DISTRICT ()F C()LUMBIA clerk, u.s. oisuact& Bankrupzcy

Courts for the Dlstrlct of columbia

)

DONALD LEROY DAVIS, )
Plaintiff, §

v. § Civil Action No.  

THE STATE OF GEORGIA, l
Defendant. §

)

MEMORANDUM OPINION`

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis
and pro se complainti (The application will be granted, and the complaint will be dismissed.

Plaintiff alleges that "was sentence[d] to life inprisonment [sic] for malice murder" on
April 25, 2000, and "shortly after this date . . . was sent to the Dep\artment of Corrections and
sentenced to peonage slavery and trafficking persons" in violation of state law and the United
States Constitution. Compl. at l. Among other relief, plaintiff demands "mandatory restitution .
. . in the sum of twenty million dollars." Ia'. at 2.

Because plaintiff’ s claim goes to the fact of his incarceration, he cannot recover damages
in a civil rights action without showing that his confinement has been invalidated by "revers[al]
on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal
authorized to make such deter1nination, or . . . a federal court’s issuance of a writ of habeas
corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord White v. Bowz`e, 194 F.3d l75

(D.C. Cir. l999) (table). Plaintiff has not satisfied this prerequisite.

This action will be dismissed under 28 U.S.C. §§ l9l5(e)(2)(B)(ii) and l9l5A(b)(l)

because the complaint fails to state a claim upon which relief can granted. An Order is issued
separately.

,LA`.SA..J¢»,

Unite{tl States District Judge
- \
DATE. /v\wz»\~ Y/ z»rr